Order entered July 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00147-CR
                                      No. 05-15-00148-CR

                           ROBERT EARL MARZETT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Collin County, Texas
                  Trial Court Cause Nos. 001-83797-2014, 001-83796-2014

                                            ORDER
       Appellant is representing himself on these appeals. The Court has previously granted
appellant a thirty-day extension of time to file his brief. The Court now has before it appellant’s
July 6, 2015 second motion seeking another thirty days to file his brief. We GRANT the motion
and ORDER appellant to file his brief by AUGUST 4, 2015. No further extensions will be
granted. If appellant’s brief is not filed by the date specified, the Court will, without further
notice, submit the appeals without briefs. See TEX. R. APP. P. 38.8(b); Lott v. State, 874 S.W.2d
687 (Tex. Crim. App. 1994).
       We DIRECT the Clerk to send copies of this order to Robert Marzett and the Collin
County District Attorney’s Office.
                                                      /s/   ADA BROWN
                                                            JUSTICE